HUBBART, Judge
(dissenting).
I must respectfully dissent. I would reverse the adjudication of delinquency appealed from and remand the cause to the trial court with directions to discharge the juvenile from the cause based on the authority of Morgan v. State, 355 So.2d 149 (Fla. 1st DCA 1978). In my view, Morgan is indistinguishable from the instant case and clearly calls for a reversal and discharge herein for lack of sufficient evidence establishing beyond a reasonable doubt that the juvenile aided and abetted in the offense with which he was charged and adjudicated delinquent. State v. V. D. B., 270 So.2d 6 (Fla.1972).